OFFICE   OF THE ATTORNEY         GENERAL    OF TEXAS
                        AUSTIN




                                       18 heated
                                                   %a
                                                   lo r o
            lo                  a do . 1 8io t uo d r o r
                  dr lllk ~, o r duer tl* g u r p o uo ~r
                  00o r about to n r llo a tr o E eo
                  t, th e b e y 0u                lth anathor
                                   o o nv*r g o r~3
                 l r o to r eo i whloh en umetlmem used




   #lx8ll.r           lt         ud~th o r o em 80~8
   b r tlh lllg         -
             p lr o e01 0a8
                         0       uer wh o o 0nr 1 llueo
                                                      or
    th eb a p ow
               uithth a r r u hwo wr   ltr o a m.



   *rue ol W pleatl  xplain*that  thirla no-
   o o na ~
          ~o mso lq ulg wa18t rrotRrfioloBt
   $o&8dlo *ho ikrWb.8 lt u lrSwntoa,r
   Arfa.0 watolv. ( lb 4 o r n0r ourr).
                                 P~
                                  o lak tk fo llo w4
          IDNh lso o a a ntlo pa o,
qwatlu:
         1. -or    th above oondit1onB woald
   *    mnlolpalitf k &ulnf of po11.t& l
       bllo ratomr w84.rart1010b98P.        O.,
   r *85Lbt*

                WauM      lm rountmtlre ot tb8 0uw;
                          OJ 88ioah a rluth
                                        e     o r to
                                                  ltp
   ill0 loapl~intaginrttha    8uprlntaadoat
   Or tb wpO8ai flUItif b h6 gC& WWOl
   80 kliovo tho IBr &8 aln& tlolatow~


          ‘It   #hall k
   ar ~rperatloa,prlvstaor
   lPJ water ooursoor gther
   . . ., pr~rlbed,~houerar that the    l81
   61 thL  bill shall aot dfoot NW m%lm~*
   oomoratlon situated on tide weter81that'i*to

                                                        k
         t&a Ome,~lJaml                @y8tor98mloalo8or, or
         &lo aapntlao, my ken *18d10t1an lm t&
         eWorm*           or thi8 ohog&or. A
         U0fwgf         tkoprowlolo8o of thloe 0               p   I
                 )M1llw he alla o?ratXus the8
                           ubU sot lam thoA om
         oao bwlred doll.rro
         thouooatdollara, a h o th
                                a elffo na ooh a ll
         h+o k r 8o o wltta la ..b y
                                   l 8ualOlpal eoxp-




              Tomr qwotlmo ta lc togothor
                                 a n                          lfearly bdleati
..tkat   the pelbtlo8 pa are &tonmted                    in    la oaly that
                        nwatotln of the tbmm) ?lahud oplw
                        d Silo a oaeplolat. Dy lto kurr, t&a
  e&m0 artlalo lothorloaotb &me,tlohaad      Oyst8r@m-
  mlasloaor or hla 4op8tles to onforoa hme *&a a8 far 08
  Lt oenoornothe proteotlonof tloh and oyotoro.aIt
  4000 aotaotharlso himor hi8 depatlorto enfororlto
                       oo for aa Wmy 8aka         it l    lr lm b       -no0
                     plaooo im lwh          uetoro*.klthor 4080 Artl-
                    lra~a’o     R. 0. 0.    of Taxes, lW?S w&to& 40.
                              Ma bUtlO      Of bh8 o0U%Oo&Or    g&+0
  klm or hf. bputiso powar to lforao lid .rtl.L la
  80 ?U i. it OQBQSTU kth             aor, lo he &vu
  suk )o#r by law, In our          Tharororo, la
  aaonr* pmr queotloao,uo till aot 0onalPerthe
  feat*8tateU W you, rltb sqerd to tlu looatlon m
  lbeaoe ot bathing boaoltoron tha bayou.
            T h a eontrollIng Sea toltatea
  0 rlty, llhlohm l8.w to Eo a
  lh e r g e s
           orrag        fromit8 4lmpoaalplantl8to
  uhioh it ia looatod mad la rhlohkm,         the tl(iolbbo
   end flo*o~oad,thatw&rgel~bm                    totha eoobltloaolroatoU
   by ohs plmnt”,       than      lo   no   ilahllfo lathe
           eom qloaa foot6we 8u.t
  F
  uo n8thalrmmm   of thafltatato.tho~oterb8E~ aa4
t&t word*we4 & the kglalotm    %8 a etetuto are *
k &oU  bhdr uul. UMia&   ti.88   $hd  U8BiB#  i.
lh a b d                th eunur
       o r o h a a ab oyd                                          la wb lo hthey o r 0
                                                                                      uo a il
U W            partloular                8tat8tms'
                                                 0qrroood                      &8otkr       ray,     .W
rule l# tbatwomt                                  l   lteteo        we aeoordo&t~
wanlag          that         oup0rto rlth tk kglol.tlr.                                  lato8v.
89 hX..ar. 194.                          That     m10, wo think,fo lp:llublo
to     tha     word8   YM~O                0aa oaaeagu.               ~boeat  th0 40rmti08
of     tlw.0      toru    w              tho o0urt0, wa             ray   upon tholr 4Ul-
8ltl.M .. f.u.d fm u8kt.r'. 8n.btlag.4 Dlotlmary.
                  a t-8
                      ttab o 1 9
                               r a u0ah o n r o r lr to a 4 lu~
                                                             0r
                tL  theirrar~bo~ck8dtUoWiaral~.
Ollrort. l&e, 144 6.~1. W.
         %u                   say t&r@ %o 80 tloh llte in tk~=~--dleta
vlel8ltp l?                  tho 41 oel plaat, lgt that it io pronnt
et ‘a ~letam                   torr @c 81X 8lleo donastn&      To oenmt
to llfew-.Js lu
              tetmato     *at leo tlyh 0u  fu                                                      eeey
                                                                                                      tr a m
th ello p 0@plutk lthe lirh life 2. mnrlotat                                                        la tha
ltnrr     a .
            a
th eltetrta   lo@.Mt
Woaaolagentl
oldor %het utorlrl.
         It la our ooaolool0a,baaed      y 0ultateunt
that thue lo a0 t1o)rllse tn tM iroaT@ato tirlalt~ or
tha &lo&ma1 plant oad ~oolb~~~~   a 4lotanoo of four
mlloo fru              the         pleat,         r         oonaltlonorneed
& ,,th a &                               ~~~$ r r ur ~~o ti   a ndlnddrnmnd
niurad to by QU lo #ufity ot the oSi.n.o*4.
..I& Artlol* bai      To rmah thlo l  o~~~luolan,
                                                we bar.
uod   thatth.~@i%&to         tiohlifoS~thm bmp Utti
irudi8k +i~i~ity       the timpoml plantana between th8
                                         of
~lopoml plaat 8nd t&o lot uhen luah f&ohlifedooo
oxlot,  but for t&w ~180c r@o of lmd,  aa I~oerlbdby
fa     TEEuaptl0a      *em roaoo8ublo  aad p    r, la rln
o r JQurlta tem.a to .Tkuof0ro   It18 the    T
                                          oplnoaofthlo
d*partumt,              ead you            8x-o 00       l         that
                                                         a r Io b d,               tha      lnewer te
70&u arat              qEaotlo8 lo lB t&e lfflmotlvo.
                   Qaind            to     y0ur       noQn4        quootion,        Artlola we
quoted         horOitta,
                      CO~FO                     pmfdo8         *        8hrii u hoid dltt
ana oobjeetto paleheat                                 l8 laso of 0 TlOlatiUa
                                                                            of lto
Bra W. f. lbekor,   ?aga 8




~m~oRmal*lpai         ee~tlelI,~~,tkorrl#
    la o hYIkr
a a d            of the Ib a r l
                               d? Aldenron er Camloslorr.
ItQoeoutl8ol*o tbo Saporlatomloatof t&o dlopooal
plant. 8l8M la h x na lwl7 pwIe1 o r fo a ouoto   k
medo oaah lnU a pnlohunt prrrldod thorofor      b ototrto,
lnU thr luporiaknUont   OS Sk 6lopooal  plantkar 8otboon
use    oub)art    te pm8loboot So? the   ofionoe @tlnd l8
Artlole WO, @pra, 18188&e            laloaofthlo depart-
wnt,    aad pu on 80 adried, %a
mmey     fl08t10a    $8 k tk@ n6atlto. t ‘%.EZ.t" . I"@Se
     . - .
          TheeamorW            Ho0ad pCls.tlonlo ba8.d
a 8th eloorrptlon that 8 I-=
                          0 8uporlnknAontof the lltr
Mopooal plutlo motolooSayor,or l modmr 0r Urn
Ztaer4of AUermon or Oltr "do8lm.      U k wore, tM
 ueotlollroll4Robin tutbor eenoldorotlom,    an4 wo
2. mot eaowor it et thlo tlmo,
          Trwtlae   t&t   this oat1oSaotorll.j
                                             omwwo     pur
kwlry,w.uo




        APPcy7


        ATTORbTFYGENI?&& OF TEXAS